                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION


KAIFI LLC,                                        §
                                                  §
                Plaintiff,                        §
                                                  §
v.                                                §   CIVIL ACTION NO. 2:20-CV-00281-JRG
                                                  §
T-MOBILE US, INC., T-MOBILE USA,                  §
INC.,                                             §
                                                  §
                Defendants.                       §

                                            ORDER
        Before the Court is Plaintiff KAIFI LLC’s Agreed Motion For Expedited Briefing On

Motion For Entry Of Order Focusing Patent Claims And Prior Art (Dkt. No. 158) (the “Motion”).

In the Motion, Plaintiff KAIFI LLC (“KAIFI”) requests the Court shorten the time for Defendants

T-Mobile US, Inc. and T-Mobile USA, Inc. (collectively, “T-Mobile”) to file an Opposition to
  .
KAIFI’s Motion for Entry of Order Focusing Patent Claims and Prior Art (Dkt. No. 157) to 10

days.

        Having considered the Motion, and noting its agreed nature, the Court finds that it should

be and hereby is GRANTED. Accordingly, it is ORDERED that T-Mobile’s time to file an

Opposition to KAIFI’s Motion for Entry of Order Focusing Patent Claims and Prior Art (Dkt. No.

157) is shortened to 10 days from the filing date of that motion.

        So ORDERED and SIGNED this 2nd day of July, 2021.




                                                         ____________________________________
                                                         RODNEY GILSTRAP
                                                         UNITED STATES DISTRICT JUDGE
